PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Briant et al.
Application No. 16/305,036
Filed: November 27, 2018
For: BAKED SAVORY FOOD COMPOSITION COMPRISING SHREDDED ROOT VEGETABLE AND METHOD OF MAKING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition, filed February 11, 2022, to revive the above-identified application, under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid.  On October 27, 2021, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed December 20, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed declarations and substitute statements; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Inquiries relating to processing as a patent should be directed to (571) 272-4200.

	

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions